          CASE 0:20-cv-00439-NEB-BRT Doc. 50 Filed 02/08/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    TERRENCE T. WILLIAMS,                           Case No. 20‐CV‐439 (NEB/BRT)

                      Plaintiff,

    v.                                           ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
    BRIAN HOWARD, DAVE ADAMS,
    MACEY TEZMER, DURAND ACKMAN,
    MARK ANDERSON, TRAVIS PRIES,
    MADYSON ERDELAC, JOHN
    MANCILMAN, SAM REPS, KATLIN
    BAIN, RANDI UNKNOWN, MELISSA
    UNKNOWN, MARTHA UNKNOWN,
    JENN UNKNOWN, ASHLEY
    UNKNOWN, AMANDA UNKNOWN,
    JAMIE UNKNOWN, JENN UNKNOWN,
    BROOK HEIM, and LIND PANTZKI,1

                      Defendants.



         The Court has received the January 19, 2021 Report and Recommendation of

United States Magistrate Judge Becky R. Thorson. (ECF No. 49.) No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).




1While identified as “Lind Pantzki” in the caption of amended complaint, (ECF No. 8
at 1), the Court understands Plaintiff to refer to Defendant Linda Pantzki. (E.g., id. at 9;
ECF No. 41 at 2.)
            CASE 0:20-cv-00439-NEB-BRT Doc. 50 Filed 02/08/21 Page 2 of 2




Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

       1.       The Report and Recommendation (ECF No. 49) is ACCEPTED;

       2.       Defendant Linda Pantzki’s Motion to Dismiss (ECF No. 26) is GRANTED.



Dated: February 8, 2021                          BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                             2
